1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                   DISTRICT OF NEVADA

19   JANET HITCHCOCK,                           Case No.: 2:18-cv-01655-APG-GWF
20                  Plaintiff,                           ORDER

21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22                                      EXPERIAN INFORMATION
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES SOLUTIONS, INC.
     LLC; and NATIONSTAR MORTGAGE LLC,
24                                      [SECOND REQUEST]
                 Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 1
1           Plaintiff, Janet Hitchcock (“Plaintiff”) and Defendant Experian Information Solutions, Inc.
2
     (“Experian”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Experian (45) forty-five days:
4
            1. The Parties settled this matter on January 29, 2019.
5

6           2. The Parties are currently working on finalizing their Settlement Agreement.

7           3. The Parties request an extension of forty-five days to file their Stipulation of Dismissal
8
                of Experian to allow Experian additional time to finalize the settlement agreement.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ///
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 2
1          4. Plaintiff agrees to file the Stipulation of Dismissal of Experian no later than June 24,
2
               2019.
3

4         DATED May 10, 2019.
      KNEPPER & CLARK LLC                            NAYLOR & BRASTER
5

6
      /s/ Shaina R. Plaksin                          /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                       Jennifer L. Braster, Esq.
7     Nevada Bar No. 12796                           Nevada Bar No. 9982
      Miles N. Clark, Esq.                           Andrew J. Sharples, Esq.
8     Nevada Bar No. 13848                           Nevada Bar No. 12866
9     Shaina R. Plaksin, Esq.                        1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                           Las Vegas, NV 89145
10    Email: matthew.knepper@knepperclark.com        Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com            Email: asharples@nblawnv.com
11    Email: shaina.plaksin@knepperclark.com
                                                     JONES DAY
12                                                   Katherine A. Neben, Esq.
      HAINES & KRIEGER
                                                     3161 Michelson Drive
13    David H. Krieger, Esq.                         Irvine, CA 92612
      Nevada Bar No. 9086                            Email: kneben@jonesday.com
14    8985 S. Eastern Avenue, Suite 350
15    Henderson, NV 89123                            Counsel for Defendant
      dkrieger@hainesandkrieger.com                  Experian Information Solutions, Inc.
16    Counsel for Plaintiff
17
                                                Hitchcock v. Equifax Information Services LLC et al
18                                                             Case No. 2:18-cv-01655-APG-GWF
19

20                                        ORDER GRANTING

21    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
22                       EXPERIAN INFORMATION SOLUTIONS, INC.
23         IT IS SO ORDERED.
24
           _________________________________________
25
           UNITED STATES DISTRICT COURT JUDGE

26         DATED  this ____
           Dated: May       day of _________ 2019.
                       10, 2019.

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. [SECOND REQUEST] - 3
